        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 1 of 12                       FILED
                                                                                   2019 Dec-30 AM 09:28
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

BLAISE LANZI,                                               )
                                                            )
      Plaintiff,                                            )
                                                            )      Civil Action No.
vs.                                                         )
                                                            )
HAWTHORNE RESIDENTIAL PARTNERS, LLC,                        )
and WHITE EAGLE PROPERTY GROUP, LLC,                        )

      Defendants.


                                   COMPLAINT

                                 I. JURISDICTION

      1. This is a suit for relief from discrimination instituted pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”) and the Age

Discrimination in Employment Act, as amended, 29 U.S.C. §621 et seq. (“ADEA”).

The jurisdiction of this Court is based on 28 U.S.C. §§1331 and 1343(4).

      2. Plaintiff Blaise Lanzi timely filed his charges of discrimination against

defendants Hawthorne Residential Partners, LLC and White Eagle Property Group,

LLC with the Equal Employment Opportunity Commission within 180 days after the

last act of discriminatory treatment. Plaintiff has further filed this complaint within

90 days after receipt of his right-to-sue notices.
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 2 of 12




                                    II. PARTIES

      3. Plaintiff Blaise Lanzi (“Plaintiff”) is a United States citizen over the age of

nineteen and a resident of Shelby County, Alabama.

      4. Defendant Hawthorne Residential Partners, LLC (“Hawthorne”) is a limited

liability company based in North Carolina and an employer as that term is

contemplated under Title VII and the ADEA.

      5. Defendant White Eagle Property Group, LLC (“White Eagle”) is a limited

liability company based in New York and an employer as that term is contemplated

under Title VII and the ADEA. Hawthorne and White Eagle are collectively referred

to herein as “Defendants.”

                                    III. FACTS

      6. Plaintiff is male.

      7. In or about March of 2010, Plaintiff became employed by Defendants’

predecessor-in-interest at Wildwood Crossing, an apartment complex in Birmingham,

Alabama.

      8. In or about December of 2018, White Eagle bought the complex.

      9. At that time, Hawthorne assumed management of the complex on behalf of

White Eagle.

      10. The complex was renamed Avenues of Lakeshore Apartments.

                                           2
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 3 of 12




      11. At the time of White Eagle’s purchase of the complex, Plaintiff was the

manager of the complex.

      12. Plaintiff became employed by Hawthorne with White Eagle’s purchase of

the complex.

      13. Plaintiff was hired as manager of the complex, a position Defendants

referred to as Community Manager.

      14. Plaintiff was 44 years old at the time.

      15. Layne Jennings, Hawthorne’s Regional Manager, became Plaintiff’s

immediate supervisor.

      16. Jennings is female.

      17. Jennings was in her 30’s at the time.

      18. Jennings’ supervisor was Amy McNeeley, Hawthorne’s Regional Vice

President.

      19. McNeeley is female.

      20. McNeeley was in her 40’s at the time.

      21. Other apartment complexes under McNeeley and Jennings were managed

almost exclusively by females.

      22. Though Hawthorne managed the complex for White Eagle, White Eagle

employees were involved in the management of the complex.

                                         3
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 4 of 12




      23. Joe Bernstein, Senior Asset Manager for White Eagle, corresponded and

spoke with Plaintiff about management of the complex.

      24. White Eagle employees regularly sent emails to the complex posing as

potential customers and tracked responses.

      25. Plaintiff sent daily reports to Jennings, which were forwarded to White

Eagle employees.

      26. On or about February 18, 2019, McNeeley inadvertently included Plaintiff

in an email sent to White Eagle employees and Jennings.

      27. Therein, McNeeley stated that an employment offer had been made to

Brittany Hyde for the position of Community Manager at the complex.

      28. Hyde is female.

      29. Hyde was in her early 30’s at the time.

      30. Plaintiff replied back asking, “who is Brittany Hyde?”.

      31. McNeeley replied that she was sorry and that she had not meant to include

Plaintiff in the email.

      32. On or about the next day, Plaintiff was placed on a conference call with

McNeeley, Jennings, and Kerri Shellman, Hawthorne’s Vice President of Human

Resources.




                                        4
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 5 of 12




      33. McNeeley told Plaintiff that he was being given two disciplinary actions:

a first written warning for “performance deficiencies” and a second written warning

for “venting down” by discussing McNeeley’s email with his subordinates and then

leaving the complex for the day.

      34. Both disciplinary actions were unfounded, based on false allegations, and

pretextual.

      35. Plaintiff had no prior disciplinary actions.

      36. Further, no one at Hawthorne or White Eagle had expressed anything

negative about Plaintiff’s performance.

      37. McNeeley further informed Plaintiff that he was being demoted to the

position of “Leasing Manager” at the complex.

      38. McNeeley further told Plaintiff that the decision had come from White

Eagle as much as it had Hawthorne.

      39. Plaintiff had previously asked Jennings about a leasing management

position at the complex in regard to potential promotion of a Leasing Consultant

there, and Jennings had told him that Hawthorne had no “Leasing Manager” position.

      40. The compensation offered to Plaintiff for the “Leasing Manager” position

was approximately half of his compensation as Community Manager.

      41. Hyde was placed into the position of Community Manager at the complex.

                                          5
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 6 of 12




      42. Given the circumstances– primarily the drastic pay cut, loss of position,

placement into a lesser and suspect position, false allegations and unfounded

discipline, and Defendants’ replacing him without any word or warning– Plaintiff had

no alternative but to resign.

      43. Consequently, on or about February 21, 2019, Plaintiff tendered his

resignation.

                            IV. CAUSES OF ACTION

                                     COUNT I

                                TITLE VII- DEMOTION

      44. Paragraphs 1-38 above are incorporated by reference.

      45. While White Eagle contracted with Hawthorne to manage the complex and

employ the people who worked there, it nevertheless retained control over Plaintiff’s

employment in supervising and monitoring his work and, more importantly to this

case, being actively involved in the decision to demote him.

      46. Defendants were Plaintiff’s joint employers.

      47. Defendants violated Plaintiff’s rights under Title VII by demoting him

because of his sex.

      48. Plaintiff’s gender was a motivating factor in the decision to demote him.




                                         6
          Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 7 of 12




      49. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and benefits, as well as emotional distress and mental

anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ acts as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by placing him in the position he would have occupied in the absence of

discrimination with provision of lost benefits and perquisites of employment (or,

alternatively, providing front-pay), providing back-pay and other monetary losses,

and ordering Defendant to pay compensatory and punitive damages as a jury may

assess;

      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from further violation of Plaintiff’s rights under Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

                                          7
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 8 of 12




      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                    COUNT II

                              ADEA- DEMOTION

      50. Paragraphs 1-38 and 45-46 above are incorporated by reference.

      51. Defendants violated Plaintiff’s rights under the ADEA by demoting him

because of his age.

      52. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and other benefits.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ employment acts

as described herein violated the ADEA;

      (ii) That the Court grant Plaintiff a permanent injunction enjoining Defendants,

and their agents, employees, successors, and those acting in concert with Defendants

from further violation of Plaintiff’s rights under the ADEA;

      (iii) That the Court enter an Order requiring Defendants to make Plaintiff

whole by placing him in the position he would have occupied in the absence of

                                          8
        Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 9 of 12




discrimination with provision of lost benefits and perquisites of employment (or,

alternatively, providing front-pay), providing back-pay and other monetary losses,

and ordering Defendant to liquidated damages;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other available legal and equitable relief as

justice requires, including, but not limited to, an award of costs, attorney’s fees and

expenses.

                                     COUNT III

                          TITLE VII- TERMINATION

      53. Paragraphs 1-43 and 45-46 above are incorporated by reference.

      54. Defendants violated Plaintiff’s rights under Title VII by constructively

terminating his employment because of his sex.

      55. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and benefits, as well as emotional distress and mental

anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

                                           9
       Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 10 of 12




      (i) That the Court issue an Order declaring that Defendants’ act as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by providing back-pay and other monetary losses, front-pay, and ordering Defendants

to pay compensatory and punitive damages as a jury may assess;

      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from further violation of Plaintiff’s rights under Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                    COUNT IV

                              ADEA- TERMINATION

      56. Paragraphs 1-43 and 45-46 above are incorporated by reference.

      57. Defendants violated Plaintiff’s rights under the ADEA by constructively

terminating his employment because of his age.

                                         10
       Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 11 of 12




      58. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and other benefits.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ employment act

as described herein violated the ADEA;

      (ii) That the Court grant Plaintiff a permanent injunction enjoining Defendants,

and their agents, employees, successors, and those acting in concert with Defendants

from further violation of Plaintiff’s rights under the ADEA;

      (iii) That the Court enter an Order requiring Defendants to make Plaintiff

whole by providing back-pay and other monetary losses, front-pay, and ordering

Defendants to pay liquidated damages;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other available legal and equitable relief as

justice requires, including, but not limited to, an award of costs, attorney’s fees and

expenses.




                                          11
       Case 2:19-cv-02124-SGC Document 1 Filed 12/27/19 Page 12 of 12




                                       Respectfully submitted,

                                       s/ Adam M. Porter
                                       Adam M. Porter
                                       Attorney for Plaintiff
                                       Adam M. Porter, LLC
                                       2301 Morris Avenue, Suite 102
                                       Birmingham, Alabama 35203
                                       Phone: (205) 322-8999
                                       Facsimile: (205) 402-4619
                                       Email: adam@adamporterlaw.com


            Plaintiff requests trial by struck jury.

                                       s/ Adam M. Porter
                                       Attorney for Plaintiff


Defendants’ Addresses:
Hawthorne Residential Partners, LLC
c/o National Registered Agents, Inc., Registered Agent
2 North Jackson Street Ste 605
Montgomery, Al 36104

White Eagle Property Group, LLC
c/o Abe Spitz, Chief Operating Officer
12 College Road
Monsey, NY 10952




                                          12
